Citation Nr: 9915187	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-31 585	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, anxiety reaction, manic depressive disorder, 
sociopathic personality disorder, and an unspecified 
psychosis or neurosis.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.


5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION


The veteran had honorable active service from April 1951 to 
November 1953.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan.  During the pendency of the appeal the case was 
transferred to the Louisville, Kentucky Regional Office (RO). 


FINDING OF FACT

On May 25, 1999, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky, that the veteran had died on 
February [redacted], 1999.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
      U. R. POWELL
	Member, Board of Veterans' Appeals



 


